 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Michael Carroll, et al.                              Case No.: 17cv2020-CAB-AGS
12                                      Plaintiffs,
                                                          ORDER: (1) ADOPTING REPORT
13   v.                                                   AND RECOMMENDATION [Doc.
                                                          No. 25]; AND (2) GRANTING
14   Cheri L. Hubka Sparhawk, et al.,
                                                          MOTION FOR ORDER
15                                    Defendants.         APPROVING COMPROMISE OF
                                                          CLAIM OF MINORS [Doc. No. 23]
16
17
           On January 11, 2019, Plaintiffs filed a motion for order approving compromise of
18
     claim of minors. [Doc. No. 23.] On January 31, 2019, Magistrate Judge Andrew G.
19
     Schopler prepared a Report and Recommendation (“Report”) recommending that the
20
     motion for order approving compromise of claim of minors be granted. [Doc. No. 25.]
21
     The Report also ordered that any objections were to be filed by February 14, 2019.
22
     [Report at 2.] To date, no objection has been filed, nor have there been any requests for
23
     an extension of time in which to file an objection.
24
           A district court’s duties concerning a magistrate judge’s report and
25
     recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
26
     Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
27
     filed, the district court is not required to review the magistrate judge’s report and
28

                                                      1
                                                                                   17cv2020-CAB-AGS
 1   recommendation. The Court reviews de novo those portions of the Report and
 2   Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 3   “accept, reject, or modify, in whole or in part, the findings or recommendations made by
 4   the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
 5   must review the magistrate judge's findings and recommendations de novo if objection is
 6   made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
 7   Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
 8   requires a district judge to review, de novo, findings and recommendations that the
 9   parties themselves accept as correct.” Id. In the absence of timely objection, the Court
10   “need only satisfy itself that there is no clear error on the face of the record in order to
11   accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note (citing
12   Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
13         Here, neither party has timely filed objections to the Report. Having reviewed it,
14   the Court finds that it is thorough, well-reasoned, and contains no clear error.
15   Accordingly, the Court hereby (1) ADOPTS Magistrate Judge Schopler’s Report and
16   Recommendation; and (2) GRANTS the motion for order approving compromise of
17   claim of minors.
18         IT IS SO ORDERED.
19   Dated: February 20, 2019
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    17cv2020-CAB-AGS
